Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated January 30, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Carnival Corporation & plc’s joint Annual Report on Form 10-K for the year ended November 30, 2011. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Miami, Florida March 6, 2012
